—Judgment, *103Supreme Court, New York County (Rena Uviller, J.), rendered April 30, 1997, convicting defendant, upon her plea of guilty, of murder in the second degree, robbery in the first degree and robbery in the second degree, and sentencing her to concurrent terms of 18 years to life, 12 V2 to 25 years and lxk to 15 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant was arrested at the scene of, and immediately after, the robbery in question. When she volunteered that the “other guy” had pushed the victim during the robbery, the officers properly questioned her concerning the escaped accomplice’s identity and description without first administering Miranda warnings. Under the volatile circumstances presented, such questioning did not constitute interrogation designed to obtain a statement. Instead, the police sought clarification of the nature of the situation confronted, particularly with regard to the identity and whereabouts of the other perpetrator (see, People v Huffman, 41 NY2d 29; People v Adams, 225 AD2d 506, lv denied 88 NY2d 932). Although at the end of the suppression hearing the People conceded that Miranda warnings were required, we do not consider this erroneous concession to be binding, because the court correctly rejected the concession and defendant was not deprived of the opportunity to litigate the issue (compare, People v Chavis, 91 NY2d 500, 506). In any event, were we to find that the initial unwarned statement was inadmissible, we would find that the subsequent post -Miranda statements followed a “pronounced break” in the questioning (People v Chapple, 38 NY2d 112, 115), including a lapse of time and a change of questioners, location, subject matter, and atmosphere. We have considered and rejected defendant’s remaining suppression claims.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Williams, Tom, Mazzarelli and Buckley, JJ.